--------------------------------------------------------------------------------

Exhibit 10.28


November 13, 2008


Michael J. Chewens
30 Pine Meadow Road
Vestal, New York 13850


Re: Employment Agreement and Change in Control -- Severance Agreement Amendment


Dear Michael:


As you are aware, in 2004 a new Section 409A was added to the Internal Revenue
Code by the American Jobs Creation Act of 2004 (the “Act”).  The Act made
significant changes in the tax law as it is applies to executive compensation.
In late September of 2005 the Internal Revenue Service published proposed
regulations relating to compliance with the Act.  One change involves delaying
distributions to “key employees” (as defined below) by a minimum of six
months.  Therefore, severance payments payable under your current employment
contract with NBT Bancorp, Inc. (“NBTB”), dated January 1, 2005, (“Employment
Agreement”) must be made in compliance with the Act or a substantial excise tax
(payable by you) would be imposed.


For this purpose, a “key employee” is generally one who is an officer of NBTB
with annual compensation greater than $130,000.  See Section 416(i) of the
Internal Revenue Code and the regulations promulgated there under for a complete
definition of a “key employee”.


Your Employment Agreement provides that you would be entitled to certain
severance payments if your employment with NBTB was involuntarily terminated
(other than “for cause”) or you resigned for Good Reason, as those terms are
defined in the Employment Agreement. Pursuant to the Employment Agreement,
severance payments would begin on the date immediately following the Termination
Date (as defined in the Employment Agreement) and continue for the term set
forth in the Employment Agreement.


Your Change in Control -- Severance Agreement, dated July 23, 2001, (“Severance
Agreement”) provides that you are entitled to severance payments if, within 24
months following a Change in Control of NBTB, your employment with NBTB was
involuntarily terminated (other than for “Cause”) or you resigned for Good
Reason (or without Good Reason within 12 months following a Change in Control of
NBTB), as those terms are defined in the Severance Agreement.  Pursuant to the
Severance Agreement, severance payments would begin not later than the fifth
business day following your Date of Termination (as defined in the Severance
Agreement) and continue for the term set forth in the Severance Agreement.

 
 

--------------------------------------------------------------------------------

 

If you become entitled to the severance payments provided for in the Employment
Agreement or the Severance Agreement, and if you are in fact a key employee at
the time payment is owed to you, the Act provides that these payments will be
subject to a 20% excise tax.


Under the Act, one of the ways to avoid application of the excise tax to
severance due a “key employee” under the terms of an employment agreement such
as yours is to defer payment for six (6) months after separation from
employment. Accordingly, the Compensation and Benefits Committee of NBTB has
determined that in the event you become entitled to severance payments under the
Employment Agreement and/or Severance Agreement, and if at this time you are in
fact a “key employee” with NBTB, it will defer commencement of your severance
payments until six (6) months after your employment with NBTB ends.  In all
other respects, both your Employment Agreement and your Severance Agreement
shall remain in full force and effect.


In accordance with section 10 of the Employment Agreement and section 10 of the
Severance Agreement, please sign the acknowledgement to this amendment below and
return one original to me.  The other original is for your files.


 
 
Very truly yours,
 
 
NBT BANCORP INC.
                       
By:
/s/ Martin A. Dietrich
       
Martin A. Dietrich
       
President and
       
Chief Executive Officer
           
Acknowledged and Agreed to:
                 
/s/ Michael J. Chewens
       
Michael J. Chewens
     
Senior Executive Vice President and
     
Chief Financial Officer
     



 
 2

--------------------------------------------------------------------------------